NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        FEB 11 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

ELVIS JAISEL GARCIA-FELIPE,                      No.   18-73381

                Petitioner,                      Agency No. A202-005-524

 v.
                                                 MEMORANDUM*
ROBERT M. WILKINSON, Acting
Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted February 9, 2021**
                                 Pasadena, California

Before: O’SCANNLAIN, CALLAHAN, and OWENS, Circuit Judges.

      Elvis Jaisel Garcia-Felipe, a Guatemalan native and citizen, petitions for

review of the Board of Immigration Appeals’ (BIA) dismissal of his applications

for asylum, withholding of removal, and protection under the Convention Against

Torture (CAT). We have jurisdiction under 8 U.S.C. § 1252 and, reviewing the


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
BIA’s legal conclusions de novo and its factual findings for substantial evidence,

we deny the petition.

      The BIA did not err in rejecting as insufficiently particular or distinct

Garcia-Felipe’s proposed social groups—“young males . . . opposed to gang

recruitment” and “individuals who have cooperated with authorities and are

threatened by members of criminal organizations.” Indeed, we have rejected

nearly identical groups on these grounds before. See, e.g., Barrios v. Holder, 581

F.3d 849, 854-55 (9th Cir. 2009) (“young males in Guatemala who are targeted for

gang recruitment but refuse” lacked particularity), abrogated in part by Henriquez-

Rivas v. Holder, 707 F.3d 1081 (9th Cir. 2013) (en banc); Santos-Lemus v.

Mukasey, 542 F.3d 738, 744-46 (9th Cir. 2008) (“young men in El Salvador

resisting gang violence” lacked particularity), abrogated in part by Henriquez-

Rivas, 707 F.3d 1081; Conde Quevedo v. Barr, 947 F.3d 1238, 1243 (9th Cir.

2020) (“[Guatemalans] who report the criminal activity of gangs to the police”

lacked social distinction (internal quotation marks omitted)). And unlike the

record at issue in Henriquez-Rivas, 707 F.3d 1081, the record here contains no

indication that Guatemalan society views those who cooperate with authorities as

somehow set apart from society at large. Garcia-Felipe’s asylum and withholding

claims therefore fail.

      Substantial evidence likewise supports the agency’s denial of Garcia-


                                          2
Felipe’s CAT claim, as the record does not conclusively establish that he faces a

likelihood of torture, either by the government or with its acquiescence, in

Guatemala. See Dhital v. Mukasey, 532 F.3d 1044, 1051 (9th Cir. 2008) (per

curiam). He reported the gang’s threats to the police on one occasion and points

out that the gang continued intimidating people in the area. However, “[e]vidence

that the police were aware of a particular crime, but failed to bring the perpetrators

to justice, is not in itself sufficient to establish acquiescence.” Garcia-Milian v.

Holder, 755 F.3d 1026, 1034 (9th Cir. 2014).

      PETITION DENIED.




                                           3